262 S.W.3d 676 (2008)
John MERRITT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90314.
Missouri Court of Appeals, Eastern District, Division One.
September 9, 2008.
Alexandra Johnson, Saint Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.
Prior report: 209 S.W.3d 33.


*677 ORDER

PER CURIAM.
John Merritt appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We find that the motion court's findings of fact and conclusions of law are not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).